Title: From George Washington to Major General Lafayette, 10 March 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Marquis.
Head Quarters [Valley Forge] 10th March 1778.

I have had the pleasure of receiving your two favors of the 19th and 23d February, and hasten to dispel those fears respecting Your Reputation, which are excited only by an uncommon degree of Sensibility—you seem to apprehend that censure proportioned to the disappointed expectations of the World, will fall on you in consequence of the failure of the Canadian Expedition—but in the first place, it will be no disadvantage to you to have it known in Europe, that you had received so manifest a proof of the good opinion and confidence of Congress as an important detached Command—and I am persuaded that every one will applaud your prudence in renouncing a Project in pursuing which you would vainly have attempted Physical Impossibilities—indeed unless you can be chargeable with the invariable effects of natural causes, and be arraigned for not suspending the course of the Seasons, to accommodate your march over the Lake—the most prone to slander can have nothing to found blame upon however sensibly your ardour for Glory may make you feel this disappointment you may be assured that your Character stands as fair as ever it did and that no new Enterprise is necessary to wipe off this imaginary Stain—The expedition

which you hint at I think unadvisable in our present circumstances—any thing in the way of a formal Attack which would necessarily be announced to the Enemy by preparatory measures, would not be likely to succeed—if a Stroke is meditated in that quarter it must be effected by Troops stationed at a proper distance for availing themselves of the first favorable opportunity offered by the Enemy, and Success would principally depend upon the suddenness of the Attempt—this therefore must rather be the effect of time & chance tha⟨n⟩ premeditation.
You undoubtedly have determined judiciously in waiting the farther orders of Congress—whether they allow me the pleasure of seeing you shortly or destine you to a longer absence, you may assure yourself of the sincere good wishes of Dr Sir &c.

P.S. Your directing payment of such debts as appear to be most pressing is certainly right as there is not money enough to ansr every demand. & I wish your supplies of Cloathing had been better. your ordering a large supply of provisions into Fort Schuyler was a very Judicious measure and I thank you for it.


G.W.
